Case 1:20-cv-05728-RBK-KMW Document 18 Filed 09/17/20 Page 1 of 2 PageID: 178



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

  READING ROCK NORTHEAST, LLC,

                        Plaintiff,
                                        Civil No. 20-5728-RBK-KMW
              v.

  WILLIAM N. RUSSELL, III, et
  al.,

                        Defendants.


                             SCHEDULING ORDER

          This Scheduling Order confirms the directives given to
counsel during the telephone initial scheduling conference held
pursuant to Rule 16, Federal Rules of Civil Procedure on
September 17,   2020;  and   the  Court  noting   the  following
appearances: Jeffrey M. Nye, Esquire, appearing on behalf of the
plaintiff; and John P. Shea, Esquire, appearing on behalf of the
defendants; and for good cause shown:

            IT IS this 17th day of September, 2020, hereby ORDERED:

          1. Counsel shall make FED. R. CIV. P. 26(a) disclosures
on or before September 17, 2020.

          2. Plaintiff’s counsel shall file a letter with the
Court by October 16, 2020 stating that the parties have conferred
pursuant to Local Civil Rules 26.1(b)(2) and 26.1(d) concerning
discovery of digital information and advise whether the parties
have agreed on computer-based and other digital discovery matters.

          3. Initial written discovery requests shall be served
by October 16, 2020.   Any responses, answers and objections to
initial written discovery requests shall be served in accordance
with Court Rules.

           4. The Court will conduct a telephone status conference
on December 16, 2020 at 10:30 a.m.    Counsel for plaintiff shall
initiate the telephone call.
Case 1:20-cv-05728-RBK-KMW Document 18 Filed 09/17/20 Page 2 of 2 PageID: 179



           5. Any application for an extension of time beyond the
deadlines set herein shall be made in writing to the undersigned
and served upon all counsel prior to expiration of the period
sought to be extended, and shall disclose in the application all
such   extensions   previously   obtained,  the   precise   reasons
necessitating the application showing good cause under FED. R. CIV.
P. 16(b), and whether adversary counsel agree with the application.
The schedule set herein will not be extended unless good cause is
shown.

          THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER
MAY RESULT IN IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P.
16(f).



                                      s/ Karen M. Williams
                                      KAREN M. WILLIAMS
                                      United States Magistrate Judge

cc:   Hon. Robert B. Kugler
